                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 Roderick S. Reuter,

        Plaintiff,                                     Case No. 5:19-cv-01039-OLG

                v.                                     Honorable Orlando L. Garcia

 Security Service Federal Credit Union, Equifax        Honorable Richard B. Farrer
 Information Services, LLC, Transunion LLC,            Magistrate Judge
 and Experian Information Solutions,

        Defendants.


    DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S UNOPPOSED
    MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE PLEAD

       Defendant Experian Information Solutions, Inc. (“Experian”), by and through its

undersigned attorney, respectfully moves this Court for an order extending Experian’s time to

answer or otherwise plead up to and including October 30, 2019. In support of this Motion,

Experian states as follows:

       1.      Plaintiff Roderick S. Reuter (“Plaintiff”) filed his Complaint against Experian and

its co-defendants on or about August 28, 2019.

       2.      Experian was served on September 9, 2019, making Experian’s answer due

September 30, 2019.

       3.      Experian now seeks an order from this Court extending Experian’s time to answer

or otherwise plead up to and including October 30, 2019, so that Experian may investigate the

allegations of the Complaint and prepare an appropriate response.

       4.      This is the first request for additional time sought by Experian in this action.

       5.      This extension is sought in good faith and not for the purposes of delay. Neither

party will be prejudiced by this extension.
       6.      On September 24, 2019, Experian’s counsel emailed Plaintiff’s counsel regarding

the relief requested herein. On September 24, 2019, Plaintiff’s counsel confirmed that Plaintiff

does not oppose this motion for extension of time to answer or otherwise plead.

       WHEREFORE, for the foregoing reasons, Defendant Experian Information Solutions,

Inc. respectfully requests that this Court extend its time to answer or otherwise plead until

October 30, 2019.




 Dated this 25th day of September, 2019.

                                                     By: /s/ Rebecca Wernicke Anthony
                                                         Rebecca Wernicke Anthony
                                                         State Bar No. 24093345
                                                         ranthony@jonesday.com
                                                         JONES DAY
                                                         2727 North Harwood Street
                                                         Dallas, Texas 75201
                                                         Telephone: +1.214.969.4886

                                                         Counsel for Defendant Experian
                                                         Information Solutions, Inc.




                                                 2
                              CERTIFICATE OF SERVICE

     I hereby certify that on September 25, 2019, a copy of the foregoing was filed using the
CM/ECF system, which will effectuate service on all counsel of record.


                                               /s/ Rebecca Wernicke Anthony




                                              3
